IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00029-CR

ROGER OLAN BRANNAN,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 66th District Court
                               Hill County, Texas
                              Trial Court No. 35,430


                          MEMORANDUM OPINION


      Roger Olan Brannan pled guilty to two counts of burglary of a building and pled

guilty to two enhancements, which raised the level of offense from a state-jail felony to

a second-degree felony. TEX. PEN. CODE ANN. § 30.02(a)(1) (Vernon 2003); TEX. PEN.

CODE ANN. § 12.42(a)(2) (Vernon 2003). There was no plea bargain as to sentencing.

The trial court, after hearing evidence and reviewing the pre-sentence investigation,

sentenced Brannan to six (6) years in the Texas Department of Criminal Justice –

Institutional Division. Because we find the trial court did not abuse its discretion in

sentencing Brannan, we affirm the judgment of the trial court.
       Brannan contends that the trial court abused its discretion in assessing his

sentence because, according to Brannan, the trial court appears to have disregarded

mitigating evidence presented by Brannan.         Brannan concedes that the range of

punishment for this offense with the enhancement allegations is a sentence of not more

than 20 years or less than 2 years and a fine not to exceed $10,000. TEX. PEN. CODE ANN.

§ 12.33 (Vernon 2003).

       A trial court has wide discretion in imposing an appropriate sentence. Jackson v.

State, 680 S.W.2d 809, 814 (Tex. Crim. App. 1984). Generally, as long as a sentence is

within the range of punishment and has a factual basis in the record, it will not be

disturbed on appeal. Nunez v. State, 565 S.W.2d 536, 538 (Tex. Crim. App. 1978).

       Brannan does not point to any evidence in the record that shows that the trial

court ignored any portion of the evidence, and we will not presume that the trial court

did so. Brannan’s sentence of six years falls within the statutory range of punishment

and is well below the maximum sentence authorized by law. We hold that the trial

court did not abuse its discretion in assessing Appellant's sentence and overrule his sole

point of error.

Conclusion

       We find no abuse of discretion in the assessment of Brannan’s sentence.

Therefore, the judgment of conviction is affirmed.



                                         TOM GRAY
                                         Chief Justice


Brannan v. State                                                                    Page 2
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed September 9, 2009
Do not publish
[CR25]




Brannan v. State                                Page 3